

AGREEMENT
 
THIS AGREEMENT is made as of February 13, 2006 between Iview Digital Video
Solutions Inc., a Canadian corporation (“Iview Canada”), Iview Holding Corp., a
Delaware Corporation (“Iview Parent”), Creative Vistas Acquisition Corp., an
Ontario Corporation (“CVAC”), and Creative Vistas, Inc., an Arizona Corporation
(“Parent”) and Laurus Master Fund, Ltd., (“Laurus”).
 
WHEREAS, Iview Parent has issued an Option (as amended, modified or supplemented
from time to time, the “Option”) to Laurus to purchase up to 20% of the common
stock of Iview Parent (subject to adjustment as set forth therein).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 

1.  
Unanimous Shareholders Agreement. Forthwith following the exercise of the Option
in whole or in part pursuant to Section 1.1 of the Option, each of Iview Parent,
Creative Vistas, Inc. and Laurus agree to negotiate in good faith the terms of a
unanimous shareholder agreement mutually agreeable to each of them, which
unanimous shareholder agreement shall at a minimum set forth the requirement for
Laurus to consent to those matters described in Section 3 hereof and addressing
other matters typical of a unanimous shareholder agreement such as governance
and transfer restrictions.

 

2.  
Dividend. Within 30 days of the end of each fiscal quarter following the later
of (i) the exercise of the Option in whole or in part and (ii) payment in full
to Laurus of all amounts (including interest) owing and outstanding under the
Secured Term Note executed by Iview Canada in the aggregate principal amount of
US$2,000,000 dated the date hereof (the “Secured Term Note”) (it being
acknowledged and agreed that failure to pay any amount owing and outstanding
under the Secured Term Note when due will not operate or otherwise serve to
delay payment of the dividend contemplated hereby), Iview Parent (to the extent
permitted by applicable law) shall, and shall cause Iview Canada to declare and
pay a dividend to each of its common stockholders, equal to 25% of (A) the net
operating cashflow generated by the respective company for such fiscal quarter
(calculated (1) in accordance with US GAAP, (2) in a manner consistent with
prior fiscal periods, (3) in a manner reasonably acceptable to Laurus and, for
greater certainty, (4) without deduction for capital expenditures) less (B)
capital expenditures made by the respective company in such fiscal quarter (to a
maximum of 25% of the net operating cash flow calculated in accordance with
clause (A)). In the event that Iview Parent establishes or acquires any direct
or indirect subsidiary after the date hereof, Iview Parent shall also cause such
subsidiary to declare and pay a dividend to each of its common stockholders,
equal to 25% (A) the net operating cashflow generated by such subsidiary for
such fiscal quarter (calculated (1) in accordance with US GAAP, (2) in a manner
consistent with prior fiscal periods, (3) in a manner reasonably acceptable to
Laurus and, for greater certainty, (4) without deduction for capital
expenditures) less (B) capital expenditures made by such subsidiary in such
fiscal quarter (to a maximum of 25% of the net operating cash flow calculated in
accordance with clause (A)).

 

--------------------------------------------------------------------------------


 

3.  
Material Decisions. Until such time as Laurus and its affiliates no longer hold
common shares representing 5% or more of the outstanding common shares of Iview
Parent (or securities representing the right to acquire 5% or more of the
outstanding common shares of Iview Parent), each of Iview Parent and Iview
Canada shall neither implement or effect (or otherwise resolve or agree to
implement or effect), nor in any manner cause or permit any of their respective
subsidiaries to implement or effect (or otherwise resolve or agree to implement
or effect) any of the following actions without the prior approval of Laurus
(which approval shall not be unreasonably withheld) and CVAC and Parent shall
neither implement or effect (or otherwise resolve or agree to implement or
effect) the action set forth in paragraph (j) below, nor cause or permit Iview
Parent, Iview Canada or any of their respective subsidiaries to implement or
effect (or otherwise resolve to implement or effect) any of the following
actions without the prior approval of Laurus (which shall not be unreasonably
withheld):

 

(a)  
except as contemplated by this Agreement, (i) declare or pay any dividends or
make any other distribution in respect of any securities of each of Iview Parent
and Iview Canada, and (ii) make any distribution of any nature (including
repayment of loans) to any person not acting at arm’s length with Iview Parent,
and/or Iview Canada or any of their respective shareholders other than, in each
case, (A) contributions to the corporate expenses and overhead of Parent not to
exceed, when aggregated with all distributions made to Parent contemplated by
this paragraph (a) and all management services and analogous fees paid to
Parent, Cdn.$350,000 per annum and (B) any payments made to A.C. Technical
Systems Ltd. in connection with operation costs or services rendered with
respect to product development and marketing services.

 

(b)  
sell or dispose of any assets or property by Iview Parent and/or Iview Canada
during any fiscal year in which any amount remains outstanding under the Secured
Term Note (whether in one or more transactions) in contravention of the
provisions of the Secured Term Note and in any fiscal year thereafter (whether
in one or more transactions) with an aggregate book value in excess of
Cdn.$250,000;

 

(c)  
make or commit to make during any fiscal quarter, capital expenditures
exceeding, in the aggregate, 25% of the net operating cash flow of the company
for such fiscal quarter (calculated in accordance with section 2 of this
Agreement);

 

(d)  
establish, acquire or otherwise become an equity holder (including, for greater
certainty, a holder of securities convertible into equity) in any corporate
entity or any partnership, equity joint venture or similar arrangements;

 

(e)  
hire any employee whose annual remuneration exceeds Cdn.$300,000 per annum
(inclusive of all benefits), or amend, terminate or otherwise alter or waive the
terms of any employment, consulting or management contract with respect to an
individual whose annual remuneration exceeds that amount;

 

(f)  
enter into any transactions outside the ordinary course with officers, directors
or employees or members of their families or other persons with whom they do not
act at arm’s length;

 

(g)  
enter into (other than in the ordinary course to fund working capital needs) or
materially modify any credit facility;

 
- 2 -

--------------------------------------------------------------------------------


 

(h)  
create any mortgage, lien, charge or other form of encumbrance with respect to
any of the assets of Iview Parent and/or Iview Canada or their respective
subsidiaries other than for the benefit of Laurus and other than Permitted Liens
within the meaning ascribed thereto in Schedule A hereto;

 

(i)  
materially alter the fundamental nature of the business of Iview Parent and/or
Iview Canada (other than in a manner consistent with the fundamental business
presently undertaken by Parent) or otherwise engage in other businesses or
activities that are not incidental to the businesses or activities presently
undertaken by Iview Parent and/or Iview Canada;

 

(j)  
enter into any agreement with a term in excess of one year which contemplates
the payment by Iview Parent and/or Iview Canada of more than Cdn.$750,000 in the
aggregate during its term;

 

(k)  
issue or sell any of the share in the capital of, or any rights, warrants or
securities convertible into or exercisable or exchangeable for any share in the
capital of, Iview Parent and/or Iview Canada, including by way of initial public
offering;

 

(l)  
purchase any of the shares in the capital of Iview Parent and/or Iview Canada,
except pursuant to the exercise of any retraction or redemption right which
attached to such shares in the capital of Iview Parent and/or Iview Canada;

 

(m)  
wind up, dissolve or liquidate Iview Parent and/or Iview Canada;

 

(n)  
continue under the laws of another jurisdiction of Iview Parent and/or Iview
Canada;

 

(o)  
change the fiscal year of Iview Parent and/or Iview Canada; or

 

(p)  
amend the articles or by-laws of Iview Parent and/or Iview Canada in such a
manner as to adversely affect the interests of Laurus.

 

4.  
Term of Agreement. This Agreement shall be effective for so long as Laurus holds
the Option or any portion thereof or any shares of the common stock of Iview
Parent acquired upon the exercise of the Option in whole or in part.

 

5.  
Governing Law. This Agreement shall be governed by and construed and enforced in
all respects in accordance with the laws of the Province of Ontario and the
Federal laws of Canada.

 

6.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or by sending a scanned copy by electronic mail shall be
deemed an original signature hereto.

 
*** THE BALANCE OF THIS PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES TO FOLLOW ***
 
- 3 -

--------------------------------------------------------------------------------


 

   
IVIEW HOLDING CORP.
 
Per:
/s/ DOMINIC BURNS
 
Name: Dominic Burns
Title: President



 

   
IVIEW DIGITAL VIDEO SOLUTIONS INC.
 
Per:
/s/ SAYAN NAVARATNAM
 
Name: Sayan Navaratnam
Title: President

 
 

   
CREATIVE VISTAS ACQUISITION CORP.
 
Per:
/s/ SAYAN NAVARATNAM
 
Name: Sayan Navaratnam
Title: President and Secretary

 
 

   
CREATIVE VISTAS, INC.
 
Per:
/s/ DOMINIC BURNS
 
Name: Dominic Burns
Title: President

 
 

   
LAURUS MASTER FUND, LTD.
 
Per:
/s/ EUGENE GRIN
 
Name: Eugene Grin
Title: Director

 
- 4 -

--------------------------------------------------------------------------------


 

SCHEDULE A
 
DEFINITIONS
 
“Permitted Liens” means (a) liens for taxes not yet due and payable;
(b) mechanics’, materialmans’, suppliers’, vendors’ or similar liens arising in
the ordinary course of business securing amounts which are not delinquent and
for which adequate reserves are kept on the financial statements and books and
records of the appropriate person; and (c) liens created pursuant to equipment
leases entered into in the ordinary course of business which encumber the
property which is the subject of the lease.
 
 

--------------------------------------------------------------------------------

